In a proceeding pursuant to CPLR article 75 to stay arbitration, the appeal is from a judgment of the Supreme Court, Dutchess County, dated March 31, 1980, which granted the application. Judgment reversed, on the law, without costs or disbursements, proceeding dismissed and parties are directed to proceed to arbitration. Compliance with step-by-step grievance procedures contained in collective bargaining agreements are procedural issues that must be decided by the arbitrator and not the court (Matter of Board of Educ. [Newburgh Teachers’ Assn.], 58 AD2d 636). These are conditions in arbitration and not conditions precedent (see Matter of County of Rockland [Primiano Constr. Co.], 51 NY2d 1). Thus, compliance with the grievance procedure established in the collective bargaining at issue here must be decided by the arbitrator. Special Term erred in deciding this issue and granting a stay of arbitration. Mollen, P. J., Hopkins, Titone and Weinstein, JJ., concur.